Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 14 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites limitation “a second pipeline” is indefinite. It is not clear whether “a second pipeline” of claim 2 is same or different from “a second” pipeline” of claim 1. For purpose of examination, Examiner interprets both are same. Appropriate correction is required.
Claim 14 recites limitation “a second pipeline” in lines 3-4 is indefinite. It is not clear whether “a second pipeline” of claim 14 in line 3 is same or different from “a second” pipeline” of claim 14 in lines 3-4. For purpose of examination, Examiner interprets both are same. Appropriate correction is required.
Claim 16 recites limitation “a second pipeline” is indefinite. It is not clear whether “a second pipeline” of claim 16 is same or different from “a second” pipeline” of claim 15. For purpose of examination, Examiner interprets both are same. Appropriate correction is required.





Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim 1 is rejected under 35 U.S.C. 102(a2) as being anticipated by Khalaj Amineh et al. (Pub No. US 2019/0339230 A1; hereinafter Khalaj).
Regarding Claim 1, Khalaj teaches a method for detecting defects in pipelines (See Fig. 1, See [0020]-[0021]), comprising:
generating an electrical signal (See [0022]) in a first pipeline (102 in Fig. 1; See [0020], [0022]) and a second pipeline (104 in Fig. 1; See  [0020], [0022]) by a signal generator electrically connected with the first pipeline and the second pipeline (108 in Fig. 1 has signal generator that is connected to pipes 102 and 104; See  [0020], [0022]);
acquiring a reflected signal by a data acquisition equipment electrically connected with the first pipeline and the second pipeline (receiver of 108 in Fig. 1 receives the reflected signal from the first pipe 102 or the second pipe 104 in fig. 1; See [0022]-[0024]), wherein the reflected signal at least partially reflects from a defect in the first pipeline or the second 
analyzing the reflected signal (See [0074], [0023]-[0025]) to determine at least one of a location of the defect (detecting the defected region and region is location; See [0057]-[0060]) and a severity of the defect (thickness is varied and detecting main peak is the severity of defect; See  [0074]).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claim 2 are rejected under 35 U.S.C. 103 as being unpatentable over Khalaj in view of Nakamura et al. (Patent No. Us 5,907,122; hereinafter Nakamura).
Regarding Claim 2, Khalaj teaches the method of Claim 1. Khalaj further teaches first pipeline and second pipeline (102, 104 in fig. 1).
Khalaj is silent about wherein the first pipeline and a second pipeline are connected with a shunt cable.
Nakamura teaches wherein the first pipeline and a second pipeline are connected with a shunt cable (shunt pipes 3, 4, 5 are connected through cable  9 and 10 in Fig. 4; See Col. 1, Lines 14-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Khalaj by using the first pipeline and a second pipeline are connected with a shunt cable, as taught by Nakamura in order to use all devices for three phases with a single vessel (Nakamura; Col. 1, Lines 5-10).
9.	Claims 3-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Khalaj in view of Donderici et al. (Pub No. Us 2016/0168975 A1; hereinafter Donderici).
Regarding Claim 3, Khalaj teaches the method of Claim 1. Khalaj is silent about wherein the electrical signal is a differential electrical signal, and wherein the signal generator generates a high signal in the first pipeline and a low signal in the second pipeline.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Khalaj by applying the electrical signal is a differential electrical signal, and wherein the signal generator generates a high signal in the first pipeline and a low signal in the second pipeline, as taught by Donderici in order to allow a broader range of interpretation and may, therefore, result in more accuracy in interpretation of radially shallow features (Donderici; [0048]).
Regarding Claim 4, Khalaj teaches the method of Claim 1.  Khalaj is silent about further comprising adjusting a frequency of the electrical signal such that a skin depth (δ) for the electrical signal corresponds to a wall thickness (e) of the pipeline.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Khalaj by adjusting a frequency of the electrical signal such that a skin depth (δ) for the electrical signal corresponds to a wall thickness (e) of the pipeline, as taught by Donderici in order to allow monitoring and evaluating corrosion in wellbore pipes with a pipe inspection tool having a single coil antenna (Donderici; [0022]).
Regarding Claim 7, Khalaj teaches the method of Claim 1. Khalaj is silent about wherein the electrical signal is a first electrical signal that is generated at a first end of a manhole, and the reflected signal is a first reflected signal that is acquired at the first end of the manhole, the method further comprising:
generating a second electrical signal in the first pipeline by the signal generator electrically connected with the first pipeline at a second end of the manhole, wherein the second end of the manhole is opposite from the first end of the manhole in a longitudinal direction along the first pipeline;

analyzing the first reflected signal and the second reflected signal to determine at least one of the location of the defect and the severity of the defect.
Donderici teaches regarding inspecting multiple pipes (See abstract) wherein the electrical signal is a first electrical signal (signal 214a in Fig. 5; See [0044]-[0046]) that is generated at a first end of a manhole (the position of manhole 104 in Fig. 5 where 214a is the first position), and the reflected signal is a first reflected signal (514a in Fig. 5; See [0044]-[0046]) that is acquired at the first end of the manhole (upper and lower position of manhole 104 is first end), the method further comprising:
generating a second electrical signal (214d in Fig. 5; See [0044]-[0046]) in the first pipeline (108a in Fig. 5) by the signal generator electrically connected with the first pipeline (See [0044]-[0046]) at a second end of the manhole (middle positon of manhole 104 where 214d is second end), wherein the second end of the manhole is opposite from the first end of the manhole in a longitudinal direction along the first pipeline (middle position of 104 is opposite to upper and lower positon in longitudinal direction);

analyzing the first reflected signal and the second reflected signal to determine at least one of the location of the defect and the severity of the defect (See Fig. 6 and characteristics is interpreted as severity of defect based on two response signals; See [0049]-[0052]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Khalaj by using the electrical signal is a first electrical signal that is generated at a first end of a manhole, and the reflected signal is a first reflected signal that is acquired at the first end of the manhole, the method further comprising: generating a second electrical signal in the first pipeline by the signal generator electrically connected with the first pipeline at a second end of the manhole, wherein the second end of the manhole is opposite from the first end of the manhole in a longitudinal direction along the first pipeline; acquiring a second reflected signal by the data acquisition equipment electrically connected with the first pipeline at the second end of the manhole, wherein the second reflected signal at least partially reflects from the defect; and analyzing the first reflected signal and the second reflected signal to determine at least one of the location of the defect and the severity of the defect, as taught by Donderici in order .
10.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Khalaj in view of Burnett et al. (Pub No. Us 2005/0007121 A1; hereinafter Burnett).
Regarding Claim 5, Khalaj teaches the method of Claim 1. Khalaj further teaches further comprising adjusting a frequency of the electrical signal (See [0022]) and first pipeline and second pipeline (102 and 104 in Fig. 1).
Khalaj is silent about an impedance of the defect (ZD) is an order of magnitude larger than an impedance of the pipeline (Z0).
Burnett teaches regarding detecting defect of pipeline (See abstract) wherein an impedance of the defect (ZD) is an order of magnitude larger than an impedance of the pipeline (Z0) (defect has higher impedance, therefore it is interpreted defect impedance is higher than pipeline impedance; See [0030]-[0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Khalaj by using an impedance of the defect (ZD) is an order of magnitude larger than an impedance of the pipeline (Z0), as taught by Burnett in order to identify presence of anomaly (Burnett; [0031]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Khalaj in view of Roff et al. (Pub No. US 2010/0301875 A1; hereinafter Roff).
Regarding Claim 6, Khalaj teaches or suggests the method of Claim 1. Khalaj further teaches further comprising adjusting a frequency of the electrical signal (See [0022]).
Khalaj is silent about a reflection coefficient (Г) for the signal is bounded by:
βr ≤ Г ≤ αr

Wherein βr is a lower bound ratio and αr is an upper bound ratio.
Roff teaches a reflection coefficient (Г) for the signal is bounded by (Г  is ɣ; See [0038]-[0039]):
βr ≤ Г ≤ αr     (See [0038])

Wherein βr is a lower bound ratio (βr is .8; See [0038]) and αr is an upper bound ratio (αr is 1; See [0038]).
r ≤ Г ≤ αr wherein βr is a lower bound ratio and αr is an upper bound ratio, as taught by Roff in order to achieve uniform distribution (Roff; [0037]).
12.	Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Khalaj in view of Donderici further in view of Sharma et al. (Pub No. US 2019/0064096 A1; hereinafter Sharma).

Regarding Claim 8, Khalaj in view of Donderici teaches the method of Claim 7. Donderici further wherein the first pipeline includes the defect that is in contact with a wall of the manhole (108b in Fig. 2 is in contact with the wall of manhole 104; See [0025]).

Khalaj in view of Donderici are silent about wherein the location of the defect is determined based on a return-trip delay between generating the electrical signal and receiving the reflected signal.
Sharma teaches regarding detecting defect of pipeline in wellbore (See abstract) wherein the location of the defect is determined based on a return-trip delay between generating the electrical signal and receiving the reflected signal (See [0063]).

Regarding Claim 10, Khalaj teaches the method of Claim 1. Khalaj is silent about wherein the location of the defect is determined based on a return-trip delay between generating the electrical signal and receiving the reflected signal, and wherein the severity of the defect corresponds to an amplitude of the reflected signal.
Donderici teaches regarding inspecting multiple pipes (See abstract) wherein the severity of the defect corresponds to an amplitude of the reflected signal (See [0039], [0082], [0089]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Khalaj by using determining the severity of the defect corresponds to an amplitude of the reflected signal, as taught by Donderici in order to allow monitoring and evaluating corrosion in wellbore pipes with a pipe inspection tool having a single coil antenna (Donderici; [0022]).
Khalaj and Donderici are silent about wherein the location of the defect is determined based on a return-trip delay between generating the electrical signal and receiving the reflected signal.
 reflected signal (See [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Khalaj and Donderici by determining location of the defect is determined based on a return-trip delay between generating the electrical signal and receiving the reflected signal, as taught by Sharma in order to identify location of corrosion correctly (Sharma; [0022]).
13.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Donderici in view of CLAPPER et al. (Patent No. Us 3,497,446 A; hereinafter Clapper).

Regarding Claim 14, Donderici teaches a method for detecting defects in pipelines (See Fig. 5 and Fig. 6; See [0044]-[0046]), comprising: generating a first electrical signal in a first pipeline (first electrical signal 214a in first pipeline 108a in Fig. 5; See [0044]-[0046]) by a signal generator electrically connected with the first pipeline (210a is connected to 108a in Fig. 5; See [0045]) and a second pipeline (210a is connected to 108a; See [0045]), 

generating a second electrical signal in the second pipeline (second electrical signal 214b in second pipeline 108b in Fig. 5; See [0044]-[0046]) by the signal generator (See [0044]-[0045]); acquiring a second reflected signal (506b in Fig. 5; See [0046]) by the data acquisition equipment (504 in Fig. 5; See [0046]), wherein the reflected signal at least partially reflects from the defect (characteristics of 610 in Fig. 6 is defect of pipeline 108a, 108b and response signal is reflected signal 506a in Fig. 5; See [0044]-[0048]); and
analyzing the first reflected signal and the second reflected signal to determine at least one of a location of the defect and a severity of the defect (in Fig. 6, analyzing first and second response signal and characteristics is severity of defects with more reduction of thickness is more severity of defect; See [0003], [0023], [0027]).
Donderici is silent about wherein the first pipeline and a second pipeline are electrically connected through a corrosive-electrolyte environment;

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Donderici, by using the first pipeline and a second pipeline are electrically connected through a corrosive-electrolyte environment, as taught by Clapper in order to protect from corrosive attack (Clapper; Col. 2, Lines 15-25).


14.	Claims 15, 19-20, 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Donderici.

Regarding Claim 15, Donderici teaches a system for detecting defects in pipelines (See Fig. 5 and Fig. 6; See [0044]-[0048]), comprising:

a data acquisition equipment (504 in Fig. 5; See [0046]), wherein the data acquisition equipment is configured to receive a reflected signal at the first pipeline (504 receives signal from pipeline 108a in Fig. 5; See [0045]), and wherein the reflected signal is reflected at least partially off a defect in the first pipeline or the second pipeline (in Fig. 6, analyzing first  response signal and characteristics is defects; See [0003], [0023], [0027]).
Donderici teaches a signal generator (206 in fig. 5), a data acquisition equipment (504 in Fig. 5), a first pipeline (108a in Fig. 5) and a second pipeline (108b in fig. 5),
Donderici is silent about signal generator electrically connected with a first pipeline and a second pipeline; data acquisition equipment electrically connected with the first pipeline and the second pipeline.
However in different embodiment Donderici teaches signal generator electrically connected with a first pipeline and a second pipeline (See 114 with signal generator is connected to 108 with cable 116 in fig. 1; See [0028]-[0032]); data acquisition equipment electrically connected with the first pipeline and the second pipeline (See 114 with data acquisition equipment is connected to 108 with cable 116 in fig. 1; See [0028]-[0032]).


Regarding Claim 19, Donderici teaches the system of Claim 15. Donderici further teaches wherein the first pipeline and the second pipeline are at least partially inside a manhole (108 n fig. 1 is at least partially in manhole 104).
Regarding Claim 20, Donderici teaches the system of Claim 15. Donderici further teaches wherein the signal generator and the data acquisition equipment are each connected with the first pipeline and the second pipeline with at least one differential cable (See 114 with data acquisition equipment and signal generator are connected to 108 with differential cable 116 as the length of the cable 116 is adjustable by the roller in fig. 1 it is connected it is considered as differential cable; See [0028]-[0032]).
Regarding Claim 24, Donderici teaches the system of Claim 15. Donderici further teaches wherein a skin depth (δ) of the electrical signal corresponds to a wall thickness (e) of the pipeline (feature is interpreted as thickness; See [0088], [0023]).
Regarding Claim 27, Donderici teaches the system of Claim 15. Donderici further teaches wherein the defect is in contact with a wall of a manhole (corrosion of pipes 108 is in contact of manhole 104 in Fig. 1; See [0025]), and wherein the defect is one of a detachment (detachment is interpreted as collapse; See [0025]) a delamination, or a corrosion area.
15.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Donderici in view of Nakamura.
Regarding Claim 16, Donderici teaches the system of Claim 15. Donderici is silent about wherein the first pipeline and a second pipeline are connected with a shunt cable.
Nakamura teaches wherein the first pipeline and a second pipeline are connected with a shunt cable (shunt pipes 3, 4, 5 are connected through cable  9 and 10 in Fig. 4; See Col. 1, Lines 14-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Donderici by using the first pipeline and a second pipeline are connected with .
16.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Donderici in view of Nakamura further in view of Carlstedt et al. (Patent No. US 5,406,025; hereinafter Carlstedt).
Regarding Claim 17, Donderici in view of Nakamura teaches the system of Claim 16. Donderici in view of Nakamura are silent about wherein the shunt cable has adjustable impedance.
Carlstedt teaches wherein the shunt cable (See shunt cable in Fig. 5) has adjustable impedance (See Col.3, Lines 59-61).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Donderici by using the shunt cable has adjustable impedance, as taught by Carlstedt in order to achieve voltage and current constant in time (Carlstedt; Col. 7, Lines 3-10).
17.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Donderici in view of Kuo et al. (Patent No. Us 6,194,902 B1; hereinafter Kuo).
Regarding Claim 23, Donderici teaches the system of Claim 15. Donderici is silent about wherein the data acquisition equipment is selected from a group consisting of an oscilloscope, an analog-to-digital (A/D) converter, and a spectrum analyzer.
Kuo teaches regarding pipe testing (See abstract) wherein the data acquisition equipment is selected from a group consisting of an oscilloscope (See Col. 25, Lines 40-45), an analog-to-digital (A/D) converter (See Col. 8, Lines 18-20), and a spectrum analyzer (See Col. 25, Lines 40-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Donderici, by using data acquisition equipment is selected from a group consisting of an oscilloscope, an analog-to-digital (A/D) converter, and a spectrum analyzer, as taught by Kuo in order to detect corrosion of pipe either covered by insulation, buried underground, or being inaccessible when extending underneath a roadway (Kuo; Col. 2, Lines 55-65).

18.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Donderici in view of in view of Burnett.

Regarding Claim 25, Donderici teaches the system of Claim 15. Donderici s silent about wherein an impedance of the defect (ZD) is an order of magnitude larger than an impedance of the first pipeline and the second pipeline (Z0).
D) is an order of magnitude larger than an impedance of the pipeline (Z0) (defect has higher impedance, therefore it is interpreted defect impedance is higher than pipeline impedance; See [0030]-[0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Donderici by using an impedance of the defect (ZD) is an order of magnitude larger than an impedance of the pipeline (Z0), as taught by Burnett in order to identify presence of anomaly (Burnett; [0031]).
19.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Donderici in view of Roff.
Regarding Claim 26, Donderici teaches or suggests the system of Claim 15. Donderici is silent about wherein a reflection coefficient (Г) for the signal is bounded by:
βr ≤ Г ≤ αr

Wherein βr is a lower bound ratio and αr is an upper bound ratio.
Roff teaches a reflection coefficient (Г) for the signal is bounded by (Г  is ɣ; See [0038]-[0039]):
r ≤ Г ≤ αr     (See [0038])

Wherein βr is a lower bound ratio (βr is .8; See [0038]) and αr is an upper bound ratio (αr is 1; See [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Donderici by a reflection coefficient (Г) for the signal is bounded by: βr ≤ Г ≤ αr wherein βr is a lower bound ratio and αr is an upper bound ratio, as taught by Roff in order to achieve uniform distribution (Roff; [0037]).

Conclusion

20.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. San Martin et al. (Pub No. US 2019/0162870 A1) discloses Multi-Spacing Array Tool.
	b. Graham et al. (Pub No. US 2014/0069542 A1) discloses Detection Apparatus and Method.

	d. Atherton et al. (Patent No. US 5,821,747) discloses Method and Apparatus for Scanning plurality of Parallel Pipes.
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399.  The examiner can normally be reached on Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 






/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867